Exhibit 10.5

FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
EXECUTIVE CONTINUITY AGREEMENT
This Executive Continuity Agreement (this “Agreement”) is entered into this 23rd
day of December 2014, effective as of the 1st day of January 2015, by and among
Fidelity Southern Corporation, a Georgia corporation (“Fidelity Southern”),
Fidelity Bank, a Georgia banking corporation (the “Bank”) and Stephen H. Brolly
(the “Executive”). Fidelity Southern and the Bank are referred to collectively
as “Fidelity.” The Executive Continuity Agreement among Fidelity and the
Executive dated December 21, 2012, (the “Prior Agreement”) is hereby terminated
and replaced by this Agreement effective as of January 1, 2015.
The purpose of this Agreement is to encourage the Executive to continue
employment with Fidelity after a Change of Control of Fidelity Southern or the
Bank by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a Termination of
Employment under defined circumstances after any such Change of Control.
Section 1.Definitions. For purposes of this Agreement:
(a)
“Affiliate” means any entity with whom Fidelity would be considered a single
employer under Code Sections 414(b) or 414(c).

(b)
“Beneficiary” means the person or entity designated by the Executive, by a
written instrument delivered to Fidelity, to receive any benefits payable under
this Agreement in the event of the Executive’s death. If the Executive fails to
designate a Beneficiary, or if no Beneficiary survives the Executive, such
Benefits on the death of the Executive will be paid to the Executive’s estate.

(c)
“Board” means the Boards of Directors of Fidelity Southern and the Bank.

(d)
“Change of Control” means the occurrence hereafter of any event described in
(1), (2) or (3) below.

(1)
Any “person” or persons acting as a group for Code Section 409A purposes,
acquires stock of Fidelity Southern or the Bank which together with stock held
by such person or group represents more than fifty percent (50%) of the combined
voting power represented by the outstanding voting securities of Fidelity
Southern or the Bank, as the case may be.

(2)
The date a majority of the members of the Board of Directors of Fidelity
Southern is replaced in any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the







--------------------------------------------------------------------------------

Exhibit 10.5

members of the Board before the date of such appointment or election.
(3)
The date that any person or persons acting as a group within the contemplation
of Code Section 409A acquires substantially all of the gross fair market value
(determined without regard to any liabilities associated with the assets) of the
assets of Fidelity Southern or the Bank, as approved by the shareholders of
Fidelity Southern or the Bank, as the case may be.

The foregoing will be construed and applied in a manner consistent with the
requirements of Code Section 409A for the avoidance of additional taxes. If a
Change of Control occurs on account of a series of transactions, the Change of
Control is deemed to have occurred on the date of the last of such transactions
which results in the Change of Control.
(e)
“Code” means the Internal Revenue Code of 1986, amended.

(f)
“Compensation” means the total compensation paid to the Executive by Fidelity
and any Affiliate which is or will be reportable as income under the Code on
Internal Revenue Service Form W-2, (i) plus any amount contributed by the
Executive pursuant to a salary reduction agreement, which is not includible in
gross income under Code Sections 125 or 402(g) or under any other program that
provides for pre-tax salary reductions and compensation deferrals; (ii) plus any
amount of the Executive’s compensation which is deferred under any other plan or
program of Fidelity and (iii) reduced by any income reportable on Form W-2 that
is attributable to the exercise of any stock option or other equity award.

(g)
“Disability” means a condition of Executive who is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (i) unable to engage in any substantial gainful activity, or (ii)
receiving income replacement benefits for a period of not less than three (3)
months under an accident or health plan covering employees of Fidelity. Whether
Executive has suffered a Disability shall be made in accordance with Section
409A of the Code, provided, however, that Executive shall have been deemed to
have suffered a Disability if determined to be totally disabled by the Social
Security Administration or the Railway Retirement Board, or if Executive is
determined to have suffered a Disability under Fidelity’s disability insurance
program utilizing the definition provided therein.

(h)
“Final Compensation” means the highest of (i) the Executive’s Compensation for
the 12 full calendar months immediately preceding the


2





--------------------------------------------------------------------------------

Exhibit 10.5

Change of Control; (ii) the Executive’s annual base salary rate payable by
Fidelity in effect immediately preceding the Change of Control or (iii) the
Executive’s annual base salary rate as set by Fidelity effective at any time
during the Employment Period.
(i)
“Release” a general release that releases Fidelity, its Affiliates,
shareholders, directors, officers, employees, employee benefit plans,
representatives, and agents and their successors and assigns from any and all
employment related claims Executive or Executive's successors and Beneficiaries
might then have against them (excluding any claims for vested benefits under any
employee pension plan of Fidelity), in the form attached hereto as Attachment A.

(j)
“Severance Benefit” means a Salary Continuance Benefit and/or a Welfare
Continuance Benefit.

(k)
“Specified Employee” has the meaning set forth for the term specified employee
in Section 409A(a)(2)(B)(i) of the Code and the rules and regulations adopted
thereunder.

(l)
“Termination for Cause” means a Termination of Employment by Fidelity for any of
the following acts or omissions by Executive: (1) any act or omission requiring
Fidelity to terminate Executive in order to comply with Section 19 of the
Federal Deposit Insurance Act, 12 USC Section 1829(a), (2) the commission of a
felony or any other crime involving moral turpitude or the pleading of nolo
contendere to any such act, (3) the commission of any act or acts of dishonesty
when such acts are intended to result or result, directly or indirectly, in gain
or personal enrichment of Executive or any related person or affiliated company
and are intended to cause harm or damage to Fidelity or its subsidiaries, (4)
the illegal use of controlled substances, (5) the misappropriation or
embezzlement of assets of Fidelity or its subsidiaries, (6) the breach of any
other material term or provision of this Agreement to be performed by Executive
(other than pursuant to Sections 10, 11, 12 or 13) which have not been cured
within thirty (30) days of receipt of written notice of such breach from the
Board, or (7) the breach of any provision of Section 10, 11, 12 or 13 during
Executive’s employment.

(m)
“Termination for Good Reason” means a Termination of Employment by Executive due
to the occurrence of one or more of the following events which are not corrected
within thirty (30) days after receipt of written notice from the Executive to
Fidelity:

(1)
there is a material change in the Executive’s position or responsibilities
(including reporting responsibilities) which, in the


3





--------------------------------------------------------------------------------

Exhibit 10.5

Executive’s reasonable judgment, represents an adverse change from the
Executive’s status, title, position or responsibilities;
(2)
the assignment to the Executive of any duties or responsibilities which are
materially inconsistent with the position or responsibilities of the Executive;

(3)
any removal of the Executive from or failure to reappoint or reelect the
Executive to any of the positions the Executive held;

(4)
there is a material reduction in the Executive’s rate of annual base salary or a
change in the manner the incentive compensation of the Executive is calculated
and such change will result in a reduction of the incentive compensation of the
Executive;

(5)
the requiring of the Executive to relocate his principal business office to any
place outside a fifteen (15) mile radius from the Executive’s current place of
employment in Atlanta, Georgia (reasonable required travel on Fidelity’s
business shall not constitute a relocation of the Executive’s principal business
office);

(6)
the failure of Fidelity to continue in effect any Welfare Plan or other
compensation plan, program or policy in which the Executive is participating
immediately prior to the Change of Control without substituting plans providing
the Executive with substantially similar or greater benefits, or the taking of
any action by Fidelity which would materially and adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any of such plans or deprive the Executive of any material fringe benefit
enjoyed by the Executive, or

(7)
the material breach of any provision of this Agreement which is not timely
corrected by Fidelity upon thirty (30) days prior written notice from the
Executive;

provided, however, that Executive must provide notice to Fidelity within 90 days
of obtaining knowledge of any of the events listed above and Executive must
terminate his employment no later than two years from the date of the occurrence
of any of the foregoing events in order for such termination to be deemed a
“Termination for Good Reason.”
(n)
“Termination of Employment” means the termination of the Executive’s employment
with Fidelity Southern, the Bank and all Affiliates. It is intended that a
separation from service, as determined in accordance with Section 409A of the
Code and the regulations and other guidance issued thereunder, shall be required
for a Termination of Employment and, for


4





--------------------------------------------------------------------------------

Exhibit 10.5

such purpose, a separation from service shall be deemed to occur if the parties
expect that the Executive will not perform any future services in any capacity
for Fidelity Southern, the Bank or any Affiliate, whether as an employee or
otherwise or if parties expect such services will materially decrease to such an
extent that the decrease would give rise to a presumption pursuant to the
regulations under Section 409A of the Code that a separation from service had
occurred.
(o)
“Welfare Plan” means any medical, prescription, dental, disability, salary
continuation, employee life, accidental death, travel accident insurance or any
other welfare benefit plan, as defined in Section 3(l) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) made available by
Fidelity Southern, the Bank or any Affiliate in which the Executive is eligible
to participate.

Section 2.    Employment After Change of Control.
If the Executive is employed by Fidelity or an Affiliate on the date which is
one year prior to a Change of Control (the “Commencement Date”), such employer
will continue to employ the Executive until the earlier of (i) one year after
the Change of Control or (ii) upon a Termination of Employment in accordance
with the terms of this Agreement (the “Employment Period”).
Section 3.    Compensation During Employment Period.
(a)
During the Employment Period, the Executive will receive an annual base salary
(“Annual Base Salary”), at least equal to the greater of (i) the highest annual
base salary payable to the Executive by Fidelity in respect of the twelve full
calendar month period immediately preceding the Commencement Date or (ii) the
highest annual base salary rate of the Executive payable on and after the
Commencement Date and prior to the Change of Control. During the Employment
Period, the Annual Base Salary will be increased at any time and from time to
time so as to be substantially consistent with increases in base salaries
generally awarded in the ordinary course of business to other peer executives of
Fidelity. Any increase in Annual Base Salary will not serve to limit or reduce
any other obligation to the Executive under this Agreement. The Annual Base
Salary will not be reduced thereafter nor shall any such increase during the
Employment Period be reduced thereafter. In the event a Change of Control occurs
and the Executive has previously incurred a Termination of Employment within the
one (1) year period prior to the Change of Control, if the Executive’s
Compensation for the period of the Executive’s employment hereunder during that
one (1) year period prior to the Change of Control is less than a prorated
portion of the Executive’s Annual Base Salary for that same period of
employment, then on the first business day of the calendar month following the
Change of Control the difference


5





--------------------------------------------------------------------------------

Exhibit 10.5

between the Compensation for the period of employment during the prior year and
the prorated Annual Base Salary for the period of employment shall be paid to
the Executive in a lump sum payment, net of any applicable tax withholding or
similar obligations.
(b)
During the Employment Period, the Executive will be entitled to participate in
all incentive plans (including, without limitation, stock option, stock
purchase, savings, supplemental medical and retirement plans) and other programs
and practices applicable generally to other peer executives of Fidelity, but in
no event will such plans and other programs, practices, including policies to
provide the Executive with incentive opportunities, savings opportunities and
retirement and other benefit opportunities, in each case, be less favorable, in
the aggregate, than those provided by Fidelity for the Executive under such
plans, practices, policies and program as in effect at any time on and after the
Commencement Date and prior to the Change of Control.

(c)
In addition the method of the calculation of the Executive’s total incentive
compensation for each fiscal year, or part thereof, during the Employment Period
will not be changed in any manner which will result in less total incentive
compensation being paid or payable to the Executive by Fidelity in respect of
the Employment Period (or any portion thereof) from the maximum amount that
would have been paid using the method of calculating incentive compensation
under the incentive compensation programs in effect on and after the
Commencement Date and prior to the Change of Control. The parties agree that the
Executive shall be entitled to incentive compensation for services rendered
during part of a fiscal year regardless of the reason for the Termination of
Employment of the Executive.

(d)
During the Employment Period the Executive and the eligible members of the
Executive’s family (“Dependents”) who participated (or otherwise were provided
coverage) on the Commencement Date and continue to be eligible for participation
in any Welfare Plan, will receive all such benefits under the Welfare Plans to
the extent applicable generally to other peer executives of Fidelity and their
Dependents similarly situated, but in no event will the Welfare Plans provide
benefits for the Executive and Dependents that are less favorable, in the
aggregate, than the most favorable benefits provided under the Welfare Plans in
effect at any time during the Employment Period.

(e)
During the Employment Period, the Executive will be entitled to fringe benefits
in accordance with the most favorable plans, practices, programs and policies of
Fidelity in effect for which the Executive qualifies or qualified at any time
during the Employment Period including, if more


6





--------------------------------------------------------------------------------

Exhibit 10.5

favorable to the Executive, as in effect at any time on or after the Change of
Control with respect to other peer executives of Fidelity.
Section 4.    Benefits Upon Termination of Employment.
(a)
Provided the Executive executes a Release and the period for revocation of the
Release expires before the scheduled commencement date of payment, then
beginning on the first regular payroll date of the Bank which occurs at least
ninety (90) days following the later of (i) a Change of Control, or (ii) the
Executive’s Termination of Employment within one year before or after the Change
of Control either by action of Fidelity other than a Termination for Cause,
Disability or death, or by action of the Executive upon a Termination for Good
Reason, the Executive will be entitled to the compensation described in this
Section.

(b)
Executive will be paid severance equal to the excess of the Executive’s Final
Compensation over the aggregate amount initially contingently payable under
Section 14 (the “Salary Continuance Benefit”). Any such reduction required in
the payments under this Agreement will proportionately reduce each payment
otherwise due under this Agreement. The Salary Continuance Benefit will be made
net of all required Federal and State withholding taxes and similar required
withholdings and authorized deductions. The Salary Continuance Benefit shall be
payable to the estate of the Executive upon the death of the Executive after the
amounts become payable. If the Executive is not a Specified Employee, the Salary
Continuance Benefit will be payable in 24 equal semi-monthly installments
commencing on the 15th or last day of the month immediately following the date
after the expiration of the ninety (90) day period after the later of the (i)
Change of Control or (ii) Termination of Employment, whichever date occurs
first, and then continuing on the 15th and last day of each calendar month
thereafter until all such installments are paid. If the Executive is a Specified
Employee, the Salary Continuance Benefit shall not be payable until the first
15th or last day of the month which is at least six months after the later to
occur of the Executive’s Termination of Employment or the Change of Control. All
installments, which would have otherwise been required to be made over such
six-month period if the Executive had not been a Specified Employee, shall be
paid to the Executive in one lump sum payment on the first 15th or last day of
the month which is at least six months after the Executive’s Termination of
Employment or Change of Control, as applicable. After the lump sum payment, the
remaining semi-monthly installments (each equal to 1/24 of the Salary
Continuance Benefit) will continue on the 15th and last day of each calendar
month until all such installments are paid.


7





--------------------------------------------------------------------------------

Exhibit 10.5

(c)
In the event that prior to a Change of Control the Executive incurs an
involuntary Termination of Employment other than for Cause, Disability or death,
then to the extent permitted by applicable law which will not result in the
imposition of excise taxes, for a period of up to six (6) months Fidelity will
fully subsidize the otherwise required premium payments for any health care
continuation coverage (for example, COBRA) which is required by applicable
federal law to be made available to the Executive and the Executive's
dependents, beneficiaries or former spouse, as elected by the Executive,
beneficiary, dependent or former spouse. In the event that within one (1) year
after a Change of Control the Executive incurs either an involuntary Termination
of Employment other than for Cause, Disability or death, or a Termination of
Employment for Good Reason, then to the extent permitted by applicable law which
will not result in the imposition of excise taxes, for a period of up to twelve
(12) months Fidelity will fully subsidize the otherwise required premium
payments for any health care continuation coverage (for example, COBRA) which is
required by applicable federal law to be made available to the Executive and the
Executive's dependents, beneficiaries or former spouse, as elected by the
Executive, beneficiary, dependent or former spouse. Any benefit provided under
this Section 4(c) shall be referred to as a Welfare Continuance Benefit.

(d)
If the Executive violates any of the undertakings set forth in Sections 10, 11,
12 and 13 of this Agreement after the Termination of Employment, any additional
compensation and benefits under this Section 4 shall cease and be forfeited.

(e)
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined in a written opinion by the firm of certified public
accountants regularly used by Fidelity (the “Accounting Firm”) (such
determination to be made within thirty (30) days of a request by the Executive
following a Change of Control) or by the Internal Revenue Service that any
payment or distribution by Fidelity to or for the benefit of the Executive under
this Agreement (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (such excise tax, together with any interest and
penalties accrued due to the Executive’s failure to pay or underpayment of such
tax in reliance on the opinion of Fidelity’s firm of certified public
accountants, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. the Executive shall promptly notify Fidelity in writing of any
claim by the


8





--------------------------------------------------------------------------------

Exhibit 10.5

Internal Revenue Service that, if successful, would require the payment by
Fidelity of the Gross-Up Payment. The Executive shall provide Fidelity with a
reasonable opportunity to contest such claim. Fidelity and the Executive shall
each provide the Accounting Firm access to and copies of any books, records and
documents in the possession of Fidelity or the Executive, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 4(e). The Federal,
state and local income or other tax returns filed by the Executive shall be
prepared and filed on a consistent basis with the determination with respect to
the Excise Tax payable by the Executive. The Executive, at the request of
Fidelity, shall provide Fidelity true and correct copies (with any amendments)
of his Federal income tax return as filed with the Internal Revenue Service and
corresponding state and local tax returns, if relevant, as filed with the
applicable taxing authority, and such other documents reasonably requested by
Fidelity, evidencing such conformity.
Section 5.    Outplacement Services.
If the Executive is entitled to a Severance Benefit under Section 4(b), the
Executive also will be entitled in addition to receive complete outplacement
services, including job search, interview skill services, job retaining and
education and resume preparation, paid by Fidelity up to a total cost of
$20,000. The services will be provided by a nationally or regionally recognized
outplacement organization selected by the Executive with the approval of
Fidelity (which approval will not be unreasonably withheld). The services will
be provided for up to two (2) years after the date the Executive becomes
entitled to a benefit under Section 4(b) or until the Executive obtains
full-time employment, whichever occurs first.
Section 6.    Death.
If the Executive dies while receiving a Welfare Continuation Benefit under
Section 4(c), the Executive’s dependents, beneficiaries or former spouse will
continue to be eligible for any remaining benefits provided under Section 4(c).
Section 7.    Setoff.
(a)
Except as otherwise provided in Section 7(c) below, payment of a Severance
Benefit will be in addition to any other amounts otherwise then currently
payable to the Executive, including any accrued but unpaid vacation pay or
deferred compensation. No payments or benefits payable to or with respect to the
Executive pursuant to this Agreement will be reduced by any amount the Executive
may earn or receive from employment with another employer or from any other
source. In no event will the Executive be obligated to seek other employment or
take any


9





--------------------------------------------------------------------------------

Exhibit 10.5

other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except to the extent of any loss of
COBRA coverage rights under applicable law or as provided in Section 5 with
respect to outplacement services, such amounts will not be reduced whether or
not the Executive obtains other employment.
(b)
Nothing in this Agreement will limit or otherwise affect such rights as the
Executive may have under any other contract or agreement with Fidelity or
Affiliates. Amounts which constitute vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement (collectively, “programs”) with Fidelity or Affiliates
at or subsequent to the Executive’s Termination of Employment will be payable in
accordance with such program.

(c)
The total amount payable hereunder for Salary Continuance Benefits and
consideration for the non-compete, non-solicitation and non-disclosure
provisions (as set forth in Section 14) shall not exceed the Executive’s Final
Compensation. The maximum amount payable is subject to adjustment for any other
severance or other similar Change of Control-related benefits which contingently
or otherwise exist as of the date of this Agreement plus the aggregate amount
initially contingently payable under Section 14. Fidelity or an Affiliate and
the Executive may be parties to other agreements, policies, plans, programs or
arrangements relating to the Executive’s employment. This Agreement shall be
construed and interpreted so that the Salary Continuance Benefit, Welfare
Continuance Benefit and other payments (including, but not limited to, payments
described in Section 14 below) hereunder are payable or made available only to
the extent that similar amounts are not already paid or made available to the
Executive under any other agreements, policies, plans, programs or arrangements
which exist as of the date of this Agreement. Without limiting the foregoing,
any Salary Continuance Benefit, Welfare Continuance Benefit and other payments
(including, but not limited to, payments described in Section 14 below) payable
under this Agreement shall be reduced by any other compensation, severance pay,
continued welfare benefits, non-compete payments or other similar amounts to
which the Executive already has a contingent or vested right under any other
similar agreements, policies, plans, programs or existing arrangements covering
the Executive with respect to Fidelity or any Affiliate; it being the intent of
both the Executive and Fidelity or any Affiliate not to provide to the Executive
any duplicative payments, severance pay or welfare benefits hereunder. To the
extent any benefit otherwise payable under this Agreement is to be reduced as a
result of any existing benefits, contingent or otherwise, then the benefits
payable under this Agreement are reduced accordingly and each payment hereunder
will be reduced proportionately.


10





--------------------------------------------------------------------------------

Exhibit 10.5

(d)
To the extent that federal, state or local law requires Fidelity or an Affiliate
to provide notice and/or make a payment to the Executive because of an
involuntary Termination of Employment, the severance pay available under this
Agreement for periods for which the Executive is not required to report to work
shall be reduced, but not below zero, by the amount of any such mandated
payments.

Section 8.    No Interest in Benefit.
No interest of the Executive or any Beneficiary, or any right to receive any
payment or distribution hereunder, will be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment or other alienation or
encumbrance of any kind, nor may such interest or right to receive a payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligation or debts of, or other claims against, the Executive or Beneficiary,
including claims for alimony, support, separate maintenance, and claims in
bankruptcy proceedings.
Section 9.    Benefits Unfunded.
All rights under this Agreement of the Executive and Beneficiaries will at all
times be entirely unfunded, and no provision will at any time be made with
respect to segregating any assets of Fidelity or any Affiliate for payment of
any amounts due hereunder. The Executive and Beneficiaries will have only the
rights of general unsecured creditors of Fidelity.
Section 10.    Covenant Not to Compete.
The Executive agrees that during his employment with Fidelity and for a period
of twelve (12) months after the Executive’s Termination of Employment with
Fidelity for any reason, that the Executive shall not, on his own behalf or on
another’s behalf, work in any management or executive capacity in the business
of providing banking or banking related services. This restriction shall apply
only within a 50-mile radius of 3490 Piedmont Road, Atlanta, Georgia 30305. The
Executive agrees that because of the nature of Fidelity’s business, the nature
of the Executive’s job responsibilities, and the nature of the Confidential
Information and Trade Secrets of Fidelity which Fidelity will give the Executive
access to, any breach of this provision by the Executive would result in the
inevitable disclosure of Fidelity’s Trade Secrets and Confidential Information
to its direct competitors.
Section 11.    Non‑Solicitations of Clients and Customers.
Executive agrees that during his employment with Fidelity and for a period of
twelve (12) months after the Executive’s Termination of Employment with Fidelity
for any reason, the Executive will not directly or indirectly solicit, contact,
or call upon any client or customer of Fidelity for the purpose of providing
banking or banking related services other than through Fidelity. This
restriction shall apply only to any client or customer of

11





--------------------------------------------------------------------------------

Exhibit 10.5

Fidelity with whom the Executive had material contact during the last twelve
months of the Executive’s employment with Fidelity. “Material contact” means
interaction between the Executive and the client or customer which takes place
to further the business relationship. “Clients” and “customers” include, but are
not limited to, depositors and commercial, SBA or construction loan customers.
Section 12.    Non‑Solicitations of Employees.
The Executive agrees that during his employment with Fidelity and for a period
of twelve (12) months after the Executive’s Termination of Employment for any
reason, the Executive will not recruit, hire or attempt to recruit or hire,
directly or by assisting others, any other employee of Fidelity with whom the
Executive had material contact during the Executive’s employment with Fidelity.
This restriction shall apply only to recruiting, hiring or attempting to recruit
or hire any employee for the purpose of working in the business of providing
banking or banking related services.
Section 13.    Confidentiality, Proprietary Information and Inventions.
(a)
During the term of the Executive’s employment with Fidelity, and at all times
thereafter, the Executive shall not use or disclose to others, without the prior
written consent of Fidelity, any Trade Secrets (as hereinafter defined) of
Fidelity, or any Affiliate or any of their customers, except for use or
disclosure thereof in the course of the business of Fidelity (or that of any
Affiliate), and such disclosure shall be limited to those who have a need to
know.

(b)
During the term of the Executive’s employment with Fidelity, and for twelve (12)
months after the Executive’s Termination of Employment for any reason, the
Executive shall not use or disclose to others, without the prior written consent
of Fidelity, any Confidential Information (as hereinafter defined) of Fidelity,
or any Affiliate or any of their customers, except for use or disclosure thereof
in the course of the business of Fidelity (or that of any Affiliate), and such
disclosure shall be limited to those who have a need to know.

(c)
Upon a Termination of Employment with Fidelity for any reason, the Executive
shall not take with him any documents or data of Fidelity or any Affiliate or of
any customer thereof or any reproduction thereof and agrees to return any such
documents and data in his possession at that time.

(d)
The Executive agrees to take reasonable precautions to safeguard and maintain
the confidentiality and secrecy and limit the use of all Trade Secrets and
Confidential Information of Fidelity and all subsidiaries and customers thereof.


12





--------------------------------------------------------------------------------

Exhibit 10.5

(e)
Trade Secrets shall include only such information constituting a “Trade Secret”
within the meaning of subsection 10-1-761(4) of the Georgia Trade Secrets Act of
1990, including as hereafter amended. Confidential Information shall include all
information and data which is protectable as a legal form of property or
non-public information of Fidelity or their customers, excluding any information
or data which constitutes a Trade Secret.

(f)
Trade Secrets and Confidential Information shall not include any information (A)
which becomes publicly known through no fault or act of the Executive; (B) is
lawfully received by the Executive from a third party after a Termination of
Employment without a similar restriction regarding confidentiality and use and
without a breach of this Agreement or (C) which is independently developed by
the Executive and entirely unrelated to the business of providing banking or
banking related services.

(g)
The Executive agrees that any and all information and data originated by the
Executive while employed by Fidelity and, where applicable, by other employees
or associates under the Executive’s direction or supervision in connection with
or as a result of any work or service performed under the terms of the
Executive’s employment, shall be promptly disclosed to Fidelity, shall become
Fidelity’s property, and shall be kept confidential by the Executive. Any and
all such information and data, reduced to written, graphic or other tangible
form and any and all copies and reproduction thereof shall be furnished to
Fidelity upon request and in any case shall be returned to Fidelity upon the
Executive’s Termination of Employment.

(h)
The Executive agrees that the Executive will promptly disclose to Fidelity all
inventions or discoveries made, conceived or for the first time reduced to
practice in connection with or as a result of the work and/or services the
Executive performs for Fidelity.

(i)
The Executive agrees that he will assign the entire right, title and interest in
any such invention or inventions and any patents that may be granted thereon in
any country in the world concerning such inventions to Fidelity. The Executive
further agrees that the Executive will, without expense to Fidelity, execute all
documents and do all acts which may be necessary, desirable or convenient to
enable Fidelity, at its expense, to file and prosecute applications for patents
on such inventions, and to maintain patents granted thereon.

Section 14.
Consideration for Non-Compete, Non-Solicitation and Non-Disclosure Provisions.

In consideration of the Executive’s undertakings set forth in Sections 10, 11,
12 and 13 above, with respect to periods after a Termination of Employment,
Fidelity will pay the

13





--------------------------------------------------------------------------------

Exhibit 10.5

Executive a “Non-Compete Benefit”, as described below. If the Executive is not a
Specified Employee, the Non-Compete Benefit will be payable in 24 equal
semi-monthly installments, each installment in an amount equal to forty percent
(40%) of his Annual Base Salary in effect immediately prior to the Termination
of Employment divided by 24, commencing on the 15th or last day of the month
immediately following the date of the Termination of Employment, whichever date
occurs first, and then continuing on the 15th and last day of each calendar
month thereafter until all such installments are paid. If the Executive is a
Specified Employee, the Non-Compete Benefit shall not become payable until the
first 15th or last day of the month which is at least six months after the
Executive’s Termination of Employment. All installments, which would have
otherwise been required to be made over such six-month period if the Executive
had not been a Specified Employee, shall be paid to the Executive in one lump
sum payment on the first 15th or last day of the month which is at least six
months after the Executive’s Termination of Employment. After the lump sum
payment, the remaining semi-monthly installments (each equal to forty percent
(40%) of the Executive’s Annual Base Salary in effect immediately prior to the
Termination of Employment divided by 24) will continue on the 15th and last day
of each calendar month until all such installments are paid. If the Executive
violates any of the undertakings set forth in Sections 10, 11, 12 and 13 of this
Agreement, in addition to any other remedies, the Executive waives and forfeits
any and all rights to any further payments under this Agreement, including but
not limited to, any additional payments, compensation or Severance Benefits he
may otherwise be entitled to receive under this Agreement.
Section 15.    Specific Performance.
Because of the Executive’s knowledge and experience, the Executive agrees that
Fidelity shall be entitled to specific performance, an injunction, temporary
injunction or other similar equitable relief in addition to all other rights and
remedies it might have for any violation of the undertakings set forth in
Sections 10, 11, 12 or 13 of this Agreement. In any such court proceeding or
arbitration, the Executive will not object thereto and claim that monetary
damages are an adequate remedy. In addition, in any such court proceeding,
Executive waives any requirement for the posting of a bond as a prerequisite for
injunctive relief.
Section 16.    Indemnification of the Executive.
Fidelity shall indemnify the Executive and shall advance reasonable reimbursable
expenses incurred by the Executive in any proceeding against the Executive,
including a proceeding brought in the right of Fidelity, as a director or
officer of Fidelity or any Affiliate thereof, except claims and proceedings
brought directly by Fidelity against the Executive, to the fullest extent
permitted under the Georgia Business Corporation Code, and the Articles of
Incorporation and By-Laws of Fidelity, as such Code, Articles or By-Laws may be
amended from time to time hereafter. Such indemnities and advances shall be paid
to the Executive on the next normal payroll payment date after the Executive’s
rights to such amounts are no longer in dispute.

14





--------------------------------------------------------------------------------

Exhibit 10.5

Section 17.    Applicable Law; Binding Arbitration.
This Agreement will be construed and interpreted in accordance with the laws of
the State of Georgia without reference to its conflict of laws rules. Except as
otherwise specifically provided herein, including as provided in Section 15
hereof, Specific Performance, all disputes arising under this Agreement shall be
submitted to and settled by arbitration. Arbitration shall be by one (1)
arbitrator selected in accordance with the rules of the American Arbitration
Association, Atlanta, Georgia (“AAA”) by the AAA. The hearings before the
arbitrator shall be held in Atlanta, Georgia and shall be conducted in
accordance with the rules existing on the date thereof of the AAA to the extent
not inconsistent with this Agreement.
Section 18.    No Employment Contract.
Nothing contained in this Agreement shall be construed to be an employment
contract between the Executive and Fidelity.
Section 19.    Severability.
In the event any provision of this Agreement is held illegal or invalid, the
remaining provisions of this Agreement will not be affected thereby.
Section 20.    Successors.
(a)
The Agreement will be binding upon and inure to the benefit of Fidelity, the
Executive and their respective heirs, representatives, successors and assigns.

(b)
Fidelity will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Fidelity to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Fidelity would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Fidelity” will mean Fidelity as herein defined and any successor to
its business and/or assets which assumes this Agreement by operation of law or
otherwise.

Section 21.    Litigation Expenses.
(a)
Fidelity agrees to pay or reimburse the Executive promptly as incurred, to the
full extent permitted by law, all legal fees and expenses which the Executive
may reasonably incur as a result of any contest (regardless of the outcome
thereof unless a court of competent jurisdiction determines that the Executive
acted in bad faith in initiating the contest) by Fidelity, any Affiliate, the
Executive or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement


15





--------------------------------------------------------------------------------

Exhibit 10.5

(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in the Internal Revenue Code
Section 7872 (f)(2)(A); provided however, that the reasonableness of the fees
and expenses must be determined by an independent arbitrator, using standard
legal principles, mutually agreed upon by Fidelity, as the case may be, and the
Executive in accordance with rules set forth by the American Arbitration
Association. Such payments and reimbursements shall be paid to the Executive or
on the Executive’s behalf on or by the next normal payroll payment date after
the Executive’s rights to such amounts are no longer in dispute; provided,
however, that if the Executive is a Specified Employee such payments shall not
be made before the date that is six months after the date of the Executive’s
Termination of Employment.
(b)
If there is any dispute between Fidelity and the Executive, in the event of any
Termination of Employment by Fidelity or by the Executive, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that the Executive is not entitled to benefits under this
Agreement, Fidelity will pay or cause to be paid all amounts, and provide all
benefits, to the Executive and/or the Executive’s family or other Beneficiaries,
as the case may be, that Fidelity would be required to pay or provide pursuant
to this Agreement. Fidelity will not be required to pay any disputed amounts
pursuant to this subsection except upon receipt of an undertaking (which may be
unsecured) by or on behalf of the Executive to repay all such amounts to which
the Executive is ultimately adjudge by such court not to be entitled.

Section 22.    Future Employers.
Fidelity may notify anyone employing the Executive or evidencing an intention to
employ the Executive as to the existence and provisions of this Agreement and
may provide any such person or organization a copy of this Agreement. The
Executive agrees that for a period of twelve (12) months after the Executive’s
Termination of Employment with Fidelity for any reason, the Executive will
provide Fidelity the identity of any employer the Executive goes to work for
along with the Executive’s job title and anticipated job duties with such
employer.
Section 23.    Miscellaneous.
(a)
Amendments/Waivers/Counterparts. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and the writing is signed by the Executive and Fidelity. A waiver of
any breach of or compliance with any provision or condition of this Agreement is
not a waiver of similar or dissimilar


16





--------------------------------------------------------------------------------

Exhibit 10.5

provisions or conditions. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement.
(b)
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon receipt when delivered by hand or upon delivery to the address of the party
determined pursuant to this Section 23 when delivered by express mail, overnight
courier or other similar method to such address or by facsimile transmission
(provided a copy is also sent by registered or certified mail or by overnight
courier), or five (5) business days after deposit of the notice in the US mail,
if mailed by certified or registered mail, with postage prepaid addressed to the
respective party as set forth below, which address may be changed by written
notice to the other parties:

If to Fidelity:
Fidelity Southern Corporation
3490 Piedmont Road
Suite 1550
Atlanta, Georgia 30305
Attn: Chief Executive Officer
If to the Executive:
Stephen H. Brolly


(c)
Confidentiality. The Executive agrees that the Executive will not discuss the
Executive’s employment and resignation or termination (including the terms of
this Agreement) with any representatives of the media, either directly or
indirectly, without the prior written consent and approval of Fidelity.

Section 24.    Entire Agreement.
No agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by a party which is not
expressly set forth in this Agreement. This Agreement, together with the Salary
Continuation Agreement, sets forth the entire understanding of the parties with
respect to the subject matter hereof.
Section 25.    Compliance with Section 409A.This Agreement is intended to
satisfy the requirements of Code Section 409A and shall be construed and
interpreted in accordance therewith.     
Section 26.    Compliance with Applicable Laws.
Notwithstanding any other provision of this Agreement, Fidelity's obligations
under this Agreement shall be subject to compliance with applicable laws and
regulations, including

17





--------------------------------------------------------------------------------

Exhibit 10.5

without limitation, regulations addressing Golden Parachute and Indemnification
Payments (12 CFR § 359) (the "Rules").
In consideration for the benefits Executive will receive pursuant to the terms
of this Agreement, Executive hereby voluntarily waives any claim against the
United States or Fidelity for any changes to the payments or benefits that are
required to comply with the Rules. Executive acknowledges that the Rules may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including so-called "golden
parachute" agreements) that are provided for under this Agreement. This waiver
includes all claims Executive may have under the laws of the United States or
any state related to the requirements imposed by the Rules, including without
limitation a claim for any compensation or other payments Executive would
otherwise receive, any challenge to the process by which the Rules were adopted
and any tort or constitutional claim about the effect of the Rules on
Executive's employment relationship.

18





--------------------------------------------------------------------------------

Exhibit 10.5



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
FIDELITY SOUTHERN CORPORATION
By: /s/ James B. Miller, Jr.     
Name: James B. Miller, Jr.
Title: Chairman
FIDELITY BANK
By:    /s/ H. Palmer Proctor, Jr.
Name:    H. Palmer Proctor, Jr.
Title:    President
EXECUTIVE
/s/ Stephen H. Brolly
Stephen H. Brolly





19





--------------------------------------------------------------------------------

Exhibit 10.5

ATTACHMENT A
FORM OF RELEASE


This Release (“Release”) is entered into by and between _______________
(“Employee”), an individual, and Fidelity Southern Corporation, a Georgia
corporation, and its wholly owned subsidiary Fidelity Bank, a Georgia banking
corporation (referred to herein collectively as “Employer” or the “Company”)
(collectively referred to as the “Parties”).


Employee acknowledges that his employment with the Company was effectively
separated as of ___________ (the Separation Date). Employee further acknowledges
that, in the absence of this Release he would have no entitlement to the
severance benefit conferred in the Executive Continuity Agreement effective as
of January 1, 2015, that this severance benefit constitutes a substantial
economic benefit to him, and that this benefit constitutes good and valuable
consideration for this Release.


Employee hereby waives, releases, and discharges the Company, its past and
present parents, subsidiaries, divisions, and affiliated companies, its
respective past and present stockholders, directors, officers, employees,
agents, and insurers (collectively the “Company”), from any and all claims,
demands, damages, and causes of action (“Claims”) of every kind and nature,
whether known or unknown, or suspected or unsuspected, which Employee has or may
have, arising out of any matter whatsoever that occurred at any time up to the
date of his execution of this Release, with the exception of any claim for
future obligations of the Company to pay additional compensation or benefits as
set forth in the Executive Continuity Agreement. This General Release
specifically includes, but is not limited to, any and all Claims:


a.Arising out of or in any way related to Employee's employment or the
separation of his employment with the Company;
b.Arising under or based on the Equal Pay Act of 1963, Title VII of the Civil
Rights Act of 1964 (“Title VII”), the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Americans with Disabilities Act of 1990 (“ADA”), the Family
and Medical Leave Act of 1993, the National Labor Relations Act, the Worker
Adjustment Retraining Notification Act of 1988, the Employee Retirement Income
Security Act of 1974, or any other federal, state, county or local law, statute,
ordinance, decision, order, policy or regulation prohibiting employment
discrimination, harassment or retaliation, or otherwise creating rights or
claims for employees,;
c.Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof based on any action or failure to act by the
Company at any time prior to the effective date of this Release;






--------------------------------------------------------------------------------

Exhibit 10.5

d.Employee specifically represents that he has read and understands this
Release, and understands fully the final and binding effect of this Release.
EMPLOYER hereby advises EMPLOYEE that before signing this Release, he may take
twenty-one (21) days to consider the Release. Employee further agrees that the
only promises made to him to sign this Agreement and Release are those stated in
the Agreement and Release and that he has signed this Agreement and Release
voluntarily with the full intent of releasing the Company and all others
identified in the foregoing paragraphs from any and all claims relating to or
arising out of his employment with the Company. EMPLOYER hereby advises EMPLOYEE
in writing to discuss this Release with his attorney (at his own expense) prior
to execution, and he has done so to the extent he deemed it appropriate.
Additionally, in accordance with federal law, this Release may be revoked in
writing by Employee at any time within seven (7) days after the date the Release
is signed by Employee and this Release shall not be effective until the
expiration of such seven day period. Finally, Employee agrees and acknowledges
that if he signs this Release before the expiration of said twenty-one (21) day
period referred to hereinabove, that he has affirmatively waived such twenty-one
day minimum period, but will still have the seven (7) calendar days within which
to revoke this Release. Employee expressly understands that he is knowingly and
voluntarily waiving any claim for age discrimination that he may have under the
Age Discrimination in Employment Act.
As part of the foregoing Release, Employee acknowledges that he is waiving his
right to any recovery, compensation, or other legal, equitable or injunctive
relief from the Company in any administrative, arbitral, judicial or other
action brought by or on behalf of Employee in connection with any Claim released
in this Release.









21





--------------------------------------------------------------------------------

Exhibit 10.5

________________________
____________________________________

Date
[EMPLOYEE]





FIDELITY SOUTHERN CORPORATION




________________________
By: _______________________________

Date
Its: _______________________________




FIDELITY BANK




________________________
By: _______________________________

Date
Its: _______________________________

22



